 1

 2

 3

 4

 5

 6

 7

 8

 9
                        UNITED STATES DISTRICT COURT
10
                               DISTRICT OF NEVADA
11

12   JAMES MATLEAN,                           Case No. 3:16-cv-00233-HDM-CBC
13                          Petitioner,
          v.                                              ORDER
14
     BRIAN WILLIAMS, et al.,
15
                         Respondents.
16

17        Petitioner’s motion for extension of time (ECF No. 42) is

18   GRANTED. Petitioner will have until December 6, 2019, to file a

19   reply to the answer.    However, no further extensions of time will

20   be granted.

21        In addition, the court hereby GRANTS respondents’ unopposed

22   motions for extension of time to file the answer (ECF Nos. 38 &

23   39) nunc pro tunc to September 5, 2019.

24        Finally, respondents’ unopposed motion to seal Exhibits 27

25   and 28 (ECF No. 41) is GRANTED. In accordance with the requirements

26   of Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th

27   Cir. 2006), the court finds that a compelling need to protect the

28   privacy and/or personal identifying information of petitioner in


                                          1
 1   the sealed exhibits, which comprise a psychological evaluation and

 2   the petitioner’s presentence investigation report, outweighs the

 3   public interest in open access to court records.     The clerk of

 4   court is therefore directed to seal Exhibits 27 (ECF No. 23-27)

 5   and 28 (ECF No. 23-28), which respondents inadvertently filed

 6   unsealed.

 7        IT IS SO ORDERED.

 8        DATED: This 9th day of October, 2019.
 9
10                                 ____________________________
                                   UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                     2
